Exhibit 10.3

 



CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of March 8, 2018
by and between Anika Therapeutics, Inc. (the “Company”) and Charles H. Sherwood,
Ph.D. (the “Consultant”).

 

The Consultant is retiring as the Chief Executive Officer and a director of the
Company, effective as of 5 p.m., Eastern standard time, on March 9, 2018 (the
“Retirement Date”). The Company desires to have the benefit of the Consultant’s
advice and counsel for a period time after the Retirement Date in order to
assist with the transition of his role as the Company’s Chief Executive Officer
to his successor. The Consultant is willing to provide such transitional
services in accordance with the terms of this Agreement.

 

Now, Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Consultant agree as follows:

 

1.       Retirement. As of the Retirement Date, the Consultant shall be
considered to have retired from (a) his employment with the Company, (b) all
officer positions with the Company (including the position of Chief Executive
Officer) and its subsidiaries, (c) any fiduciary, administrative or other
committees, including with respect to any employee benefit plans of the Company,
and (d) all positions as a member of the Board of Directors (or similar
governing body) of the Company and its subsidiaries. The Consultant’s departure
on the Retirement Date shall be considered by the Board of Directors of the
Company to be a retirement from the Company in good standing (as determined by
the Board of Directors of the Company as administrator under the Anika
Therapeutics, Inc. 2017 Omnibus Incentive Plan and the Anika Therapeutics, Inc.
Second Amended and Restated 2003 Stock Option and Incentive Plan) for purposes
of all of the Consultant’s outstanding stock options and restricted stock awards
granted under the Company’s equity compensation plans. As of the Retirement
Date, the Consultant’s salary shall cease, and any entitlement the Consultant
may have under a Company-provided benefit plan, program, contract or practice
will terminate, except as provided in the Release Agreement or as required by
federal or state law or under the terms of the applicable plan regarding vested
benefits.

 

2.       Consulting Services. During the period from March 10, 2018 through
February 28, 2019 (or earlier in the event of The Consultant’s death) (the
“Consulting Period”), the Consultant shall stand ready and shall furnish to the
Company such reasonable services of an advisory or consulting nature with
respect to the transition of the Consultant’s role as the Chief Executive
Officer of the Company to his successor as the Company may reasonably call upon
him to furnish and his health and other business commitments may permit, it
being understood by the parties that (a) the Consultant shall be available
during the Consulting Period upon reasonable written notice and at reasonable
times for periodic consultations by telephone, (b) the Consultant shall not be
required to render such services during reasonable vacation periods or times of
illness, disability or other incapacity, and (c) the Consultant shall be
expected to devote no more than an average of 40 hours per month to performance
of such services. The parties agree that the Consultant’s threshold hourly
commitment is less than 20% of the average level of services the Consultant
performed as an employee in the 36 months prior to his separation from
employment with the Company. It is understood that Consultant is free to engage
in other consulting arrangements or become employed as long as such subsequent
consulting or employment does not conflict with the performance of the
Consultant’s obligations under this Agreement. In providing the consulting
services, the Consultant shall be an independent contractor of the Company and
as such shall have no authority to bind the Company to any agreement or
obligation of any type or nature, and shall have no decision-making authority on
behalf of the Company. The Consultant shall act in accordance with such
independent contractor status and not hold himself out as an officer or employee
of the Company or speak on behalf of the Company, nor shall the Consultant make
any claim based on any right or privilege applicable to the Company’s employees.
The Consultant shall be responsible for all costs of self-employment, including
social security liabilities and federal, state and local income tax payments,
and shall pay such costs when and as due. Nothing herein shall be deemed to
create any form of partnership, principal-agent relationship, employer-employee
relationship or joint venture between the parties hereto with respect to the
consulting services.

 



 



 

3.       Compensation for Consulting Services. In consideration for the
consulting services during the Consulting Period, the Company shall provide the
Consultant with the following compensation:

 

(a)    The Company shall pay to the Consultant, on the last day of each calendar
month (or, if such day is not a business day, then the immediately succeeding
business day) from March 2018 through February 2019, a cash consulting fee in
the amount of $25,000.00, provided that in the event of the death of the
Consultant during the Consulting Period, then, upon the Chief Executive Officer
or the Chief Financial Officer of the Company becoming aware of such event, no
further monthly cash consulting fees shall be payable under this Section 3(a)
and instead the Company shall promptly pay to the Consultant’s surviving spouse,
or if no surviving spouse to the Consultant’s estate, an amount equal to
$300,000.00 less the aggregate amount of fees previously paid to the Consultant
under this Section 3(a).

 

(b)   The Company shall pay to the Consultant in cash, by March 31, 2018, a
one-time benefits continuation payment in the amount of $60,000.00.

 

(c)    The Consultant shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by him in performing services hereunder during the
Consulting Period, in accordance with the Company’s standard expense
reimbursement policies and procedures as then in effect. In addition, the
Company will provide the Consultant with expense reimbursement, in accordance
with the Company’s standard expense reimbursement policies and procedures,
(i) up to $1,500.00 per month (pro rated for any partial month) for reasonable
expenses for the maintenance of an office outside of Bedford, Massachusetts
during all or part of the Consulting Period and (ii) up to $10,000 for
reasonable legal fees and expenses incurred by the Consultant in March 2018 in
connection with the negotiation and review of this Agreement.

 

In order to be eligible to receive any of such compensation, the Consultant must
first execute and not revoke the form of release attached to this Agreement as
Exhibit A by no later than March 30, 2018.

 

4.       Noncompetition and Nonsolicitation. From the date hereof through March
9, 2020, the Consultant:

 

(a)will not, directly or indirectly, whether as owner, partner, shareholder,
consultant, agent, employee, co-venturer or otherwise, engage, participate,
assist or invest in any business conducted anywhere in the world that develops,
manufactures or markets any products, or performs any services, that are
competitive with or similar to the products or services of the Company or the
products and services that the Company has under development or that are the
subject of active planning at any time during the Consultant; provided that,
notwithstanding the foregoing, the Consultant may own up to one percent of the
outstanding stock of a publicly held corporation that constitutes or is
affiliated with such a business;

 

(b)will refrain from directly or indirectly employing, attempting to employ,
recruiting or otherwise soliciting, inducing or influencing any person to leave
employment with the Company; and

 



2



 

(c)will refrain from directly or indirectly calling upon, soliciting or
encouraging any customer, potential customer or supplier to terminate or
otherwise modify adversely its business relationship with the Company.

 

The Consultant understands that the restrictions set forth in this Section 4 are
intended to protect the Company’s interest in its confidential and proprietary
information and its established employee, customer and supplier relationships
and goodwill, and the Consultant agrees that such restrictions are reasonable
and appropriate for these purposes.

 

5.       Miscellaneous.

 

(a)    Except as otherwise expressly stated herein or in the release attached to
this Agreement as Exhibit A, (i) this Agreement and such release contain all the
terms and conditions agreed upon by the parties hereto regarding the subject
matter of this Agreement and (ii) any prior agreements, promises, negotiations,
or representations, either oral or written, relating to the subject matter of
this Agreement are of no force and effect.

 

(b)   This Agreement is intended to comply, to the extent applicable, with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and shall, to the extent practicable, be construed in
accordance with such section. For purposes of this Agreement, each amount to be
paid or benefit to be provided will be construed as a separate identified
payment for purposes of Section 409A, and any payments that are due within the
“short term deferral period” as defined in Section 409A will not be treated as
deferred compensation unless applicable law requires otherwise.

 

(c)    None of the provisions, terms, or clauses of this Agreement may be
changed except if made in writing signed by both the Consultant and the Company.
Any waiver of any term or provision of this Agreement must be in writing and be
signed by the party granting the waiver. If any of the provisions, terms, or
clauses of this Agreement are declared illegal, unenforceable, or ineffective,
those provisions, terms, and clauses shall be deemed severable, such that all
other provisions, terms and clauses of this Agreement shall remain valid and
binding upon both parties.

 

(d)   The Consultant acknowledges that he is currently subject to, and shall
remain bound by, the post-employment covenants set forth in his Employment
Agreement with the Company dated October 17, 2008, as amended by Amendment No. 1
thereto dated December 8, 2010 and as further modified in this Agreement.

 

(e)    This Agreement may be executed in counterparts, each of which shall be
deemed an original but both of which together shall constitute one and the same
instrument. Counterparts may be delivered via electronic mail (including pdf or
any electronic signature complying with the U.S. federal ESIGN Act of 2000,
e.g., www.docusign.com) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

(f)    For purposes of this Agreement:

 

(i)headings used in this Agreement are for convenience of reference only and
shall not, for any purpose, be deemed a part of this Agreement;

 

(ii)the words “include” and “including” shall not be construed so as to exclude
any other thing not referred to or described;

 



3



 

(iii)unless the context otherwise requires, (A) references to an agreement,
instrument or other document (including this Agreement) mean such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and (B) references to a
statute mean such statute as amended from time to time and include any successor
legislation thereto and any rules and regulations promulgated thereunder; and

 

(iv)this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 

(g)    This is a Massachusetts contract and shall be construed under and be
governed in all respects by the laws of the Commonwealth of Massachusetts,
without giving effect to the conflict of laws principles of such Commonwealth.
With respect to any disputes concerning federal law, such disputes shall be
determined in accordance with the law as it would be interpreted and applied by
the United States Court of Appeals for the First Circuit.

 

In Witness Whereof, the Company has caused this Agreement to be signed by its
duly authorized officer and the Consultant has hereunto set his hand, all as of
the day and year first above written.

 



Anika Therapeutics, Inc.   Charles H. Sherwood, Ph.D.       By:  /s/ Joseph G.
Darling   /s/ Charles H. Sherwood   President                  

 

 

 




4



 

EXHIBIT A

 

RELEASE AGREEMENT

 

 



March 8, 2018

 

Dr. Charles H. Sherwood

169 Marlboro Road

Sudbury, Massachusetts 01776-1347

 

Re: Release Agreement

 

Dear Chuck:

 

This letter agreement (this “Release Agreement”) confirms your retirement as the
Chief Executive Officer and a director of Anika Therapeutics, Inc. (the
“Company”), effective as of 5 p.m., Eastern standard time, on March 9, 2018 (the
“Retirement Date”).

 

Entitlements and Obligations

 

Your execution and delivery of this Release Agreement is a condition to the
effectiveness of certain provisions of the Consulting Agreement dated as of
March 8, 2018 by and between the Company and you (the “Consulting Agreement”).
Without regard to the effectiveness of provisions of the Consulting Agreement,
Anika confirms that it will:

 

·pay you compensation that accrues to you through the Retirement Date;

 

·pay you for all accrued but unused vacation time due to you through the
Retirement Date;

 

·provide you with the right to continue group health, dental and vision care
coverage for 18 months after the Retirement Date under the law known as “COBRA,”
which will be described in a separate written notice;

 

·treat outstanding equity incentive awards from the Company (the “Equity
Grants”) under the terms of the applicable equity plan and award agreements; and

 

·reimburse you for any outstanding, reasonable business expenses that you have
incurred on the Company’s behalf through the Retirement Date, after the
Company’s timely receipt of appropriate documentation pursuant to the Company’s
standard expense reimbursement policies and procedures.

 

Regardless of whether you enter into this Release Agreement with the Company,
you are subject to continuing obligations under your Employment Agreement with
the Company dated October 17, 2008, as amended (the “Employment Agreement”),
including your obligations to maintain the confidentiality of Company
confidential information, return Company documents and other property, and, for
eighteen months after employment ends, refrain from certain competition and
solicitation activities.

 

Agreement

 

The purpose of this Release Agreement is to establish an amicable arrangement
for the cessation of your employment relationship, including releasing the
Company and related persons or entities from any claims and permitting you to
receive the severance benefits set forth in Section 1 hereof and compensation
for consulting services and related benefits referenced in the Consulting
Agreement.

 









Dr. Charles H. Sherwood

March 8, 2018

Page 2



 

With those understandings and in exchange for the promises of you and the
Company set forth below, you and the Company agree as follows:

 

1.Severance Benefits

 

The Company shall pay you severance benefits in an amount equal to 1.5 times the
sum of your base salary and your target annual bonus for the current fiscal
year, in the full amount of $1,691,640. This amount shall be paid in
substantially equal installments in accordance with the Company’s payroll
practice over 18 months beginning at the next payroll period following the
expiration of the seven-day revocation period referenced in Section 14 hereof
(the “Severance Period”). As set forth above, you shall have the right to
continued health, dental and vision plan coverage under and subject to COBRA.
For the avoidance of doubt, you shall be responsible for copayment of the
premium amounts at the active employees’ rate and the Company will pay the
employer portion of the premium. You understand that your participation in all
other employee benefit plans will end due to the resignation of your employment
in accordance with the terms of those plans.

 

2.Release of Claims by You

 

In consideration for, among other terms, the Consulting Agreement, payments made
under this Agreement, and other good and valuable consideration, the receipt of
which you hereby acknowledge, you and your representatives, agents, estate,
heirs, successors and assigns (“You”) voluntarily, absolutely and
unconditionally hereby release, remise, discharge, indemnify and hold harmless
the Company, its subsidiaries, affiliated and related entities, its and their
respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former
officers, directors, shareholders, trustees, investors,
shareholders/stockholders, employees, attorneys, accountants and agents of the
Company, all of the foregoing both in their official and individual capacities
(collectively referred to as the “Releasees”) generally from any and all actions
or causes of action, suits, complaints, claims, demands, agreements, promises,
contracts, torts, debts, damages, controversies, judgments, rights, and
liabilities of every name and nature, whether existing or contingent, known or
unknown (“Claims”) that, as of the date when you sign this Release Agreement,
you have, ever had, now claim to have or ever claimed to have had against any or
all of the Releasees. This release includes any and all Claims:

 

·arising out of, in connection with, or relating to your employment, change in
employment status, and/or termination of employment with the Company;

 

·arising out of or in connection with any relationship between You and the
Company;

 

·of wrongful discharge;

 

·based on any federal, state or local law, constitution or regulation regarding
either securities, employment, employment benefits, or employment discrimination
and/or retaliation including those laws or regulations concerning discrimination
on the basis of race, color, creed, religion, age, sex, sexual harassment,
sexual orientation, sexual/gender identity, marital status, pregnancy or
familial status, physical or mental disability or handicap, unfavorable military
discharge, national origin, ancestry, veteran status or any military service or
application for military service, or any other characteristic protected by law
(including Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964);

 









Dr. Charles H. Sherwood

March 8, 2018

Page 3



 

·based on any contract whether oral or written, express or implied (including
the Employment Agreement);

 

·under any other federal or state statute (including Claims under the Family and
Medical Leave Act);

 

·of any torts;

 

·of common law statutory or equitable claims including actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, unfair competition and any claims to any non-vested ownership interest
in the Company;

 

·of violation of public policy;

 

·for wages, bonuses, incentive compensation, stock options, vacation pay or any
other compensation or benefits, either under the Massachusetts Wage Act, M.G.L.
c. 149, §§148-150C, or otherwise; and

 

·for damages or other remedies of any sort, including compensatory damages,
punitive damages, injunctive relief and attorney’s fees.

 

This release is intended by you to be all encompassing and to act as a full and
total release of any Claims, whether specifically enumerated herein or not, that
you may have or have had up to the effective date of this Release Agreement as
determined pursuant to Section 14 hereof, provided that this Release Agreement
shall not affect (a) your rights under the Company’s Section 401(k) Plan, the
Equity Grants or this Release Agreement, (b) your rights to any other vested
benefits, (c) any of your rights that cannot be released by law, or (d) any
claims for indemnification in your capacity as an officer or director of the
Company under the Company’s Articles of Organization or Bylaws, any written
agreement to which you are a party providing for director or officer
indemnification (including any director and officer insurance policy), or
applicable law.

 

You agree that you shall not seek or accept damages of any nature, other
equitable or legal remedies for your own benefit, attorney’s fees, or costs from
any of the Releasees with respect to any Claim. As a material inducement to the
Company to enter into this Release Agreement, You represent that you have not
assigned to any third party and you have not filed with any agency or court any
Claim released by this Release Agreement.

 

Nothing in this Release Agreement shall bar or prohibit you from contacting,
seeking assistance from or participating in any proceeding before any federal or
state administrative agency to the extent permitted by applicable federal, state
and/or local law. You nevertheless will be prohibited to the fullest extent
authorized by law from obtaining monetary damages in any agency proceeding in
which you do so participate.

 









Dr. Charles H. Sherwood

March 8, 2018

Page 4



 

3.Release by Company of You

 

In consideration for, among other terms, the obligations set forth in this
Release Agreement and the Consulting Agreement, and other good and valuable
consideration, the receipt of which you hereby acknowledge, the Company and its
subsidiaries, affiliated and related entities, its and their respective
predecessors, successors and assigns, and its and their representatives, agents,
successors and assigns (collectively referred to as the “Releasors”)
voluntarily, absolutely and unconditionally hereby release, remise, discharge,
indemnify and hold you harmless from any and all Claims that, as of the date
this Release Agreement is signed, that Releasors have, ever had, now claim to
have or ever claimed to have had against you. This release includes any and all
Claims:

 

·arising out of, in connection with, or relating to your employment, change in
employment status, and/or termination of employment with the Company;

 

·arising out of or in connection with any relationship between You and the
Company;

 

·based on any federal, state or local law, constitution or regulation regarding
either securities, employment, employment benefits, or employment discrimination
and/or retaliation;

 

·based on any contract whether oral or written, express or implied (including
the Employment Agreement);

 

·under any other federal or state statute;

 

·of any torts; and

 

·of common law statutory or equitable claims including actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, breach
of contract, breach of the covenant of good faith and fair dealing, breach of
fiduciary duty, and unfair competition.

 

It is understood that this Release Agreement does not affect any claim of any
Releasor that cannot be released by law, or claims to enforce this Agreement, or
claims based on any gross misconduct or gross negligence by you.

 

4.Accord and Satisfaction

 

The payments set forth in this Release Agreement and the Consulting Agreement
shall be complete and unconditional payment, settlement, accord and/or
satisfaction with respect to all obligations and liabilities of the Releasees to
You and with respect to all Claims that could be asserted by You against the
Releasees regarding your employment with, change in employment status, and/or
termination of employment from, the Company, including all Claims for back
wages, salary, vacation pay, sick pay, draws, incentive pay, bonuses, stock and
stock options, equity, commissions, severance pay, any and all other forms of
compensation or benefits, attorney’s fees, or other costs or sums.

 

5.No Liability or Wrongdoing

 

The parties hereto agree and acknowledge that this Release Agreement is intended
only to resolve any disputes between the parties and nothing contained in this
Release Agreement, nor any of its terms and provisions, nor any of the
negotiations or proceedings connected with it, constitutes, will be construed to
constitute, will be offered in evidence as, received in evidence as and/or
deemed to be evidence of an admission of liability or wrongdoing by any and/or
all of the parties, and any such liability or wrongdoing is hereby expressly
denied by each of the parties.

 









Dr. Charles H. Sherwood

March 8, 2018

Page 5



 

6.Nondisparagement

 

(a)You agree not to take any action or make any statement, written or oral, that
disparages or criticizes the Company or any of its affiliates or current or
former officers, directors, shareholders, management, employees, agents, or any
other parties involved in a business relationship with the Company, or its
practices, or that disrupts or impairs its normal operations, including actions
that would (i) harm the reputation of the Company with its current and
prospective customers, distributors, suppliers, other business partners, or the
public or (ii) interfere with existing contractual or employment relationships
with current and prospective customers, suppliers, distributors, other business
partners or Company employees. You further agree not to take any actions or
conduct yourself in any way that would reasonably be expected to affect
adversely the reputation or goodwill of the Company or any of its affiliates or
any of its current or former officers, directors, shareholders, employees or
agents.

 

(b)The Company agrees that it will instruct its directors and its officers and
executive officers (as defined in Rules 16a-1(f) and 3b-7, respectively, under
the Securities Exchange Act of 1934)) not to make any statements that could
reasonably be interpreted as disparaging of or defamatory to you, personally or
professionally. You understand and agree that it will not be a violation of this
Section 6(b) for the above-referenced individuals to generally discuss for
legitimate internal business purposes the performance of the Company and
individuals under your supervision during your employment with Anika.

 

7.Standstill Agreement.

 

(a)Unless approved in advance in writing by the Board of Directors of the
Company, you agree that neither you nor any of your representatives acting on
behalf of or in concert with you will, for a period of two years after the date
of this Release Agreement, directly or indirectly:

 

(i)make any statement or proposal to the Board of Directors of the Company, any
of the Company’s representatives or any of the Company’s stockholders regarding,
or make any public announcement, proposal or offer (including any “solicitation”
of “proxies” as such terms are defined or used in Regulation 14A of the
Securities Exchange Act of 1934) with respect to, or otherwise solicit, seek, or
offer to effect (including, for the avoidance of doubt, indirectly by means of
communication with the press or media) (A) any business combination, merger,
tender offer, exchange offer, or similar transaction involving the Company or
any of its subsidiaries, (B) any restructuring, recapitalization, liquidation,
or similar transaction involving the Company or any of its subsidiaries, (C) any
acquisition of any of the Company's loans, debt securities, equity securities or
assets, or rights or options to acquire interests in any of the Company's loans,
debt securities, equity securities, or assets, (D) any proposal to seek
representation on the Board of Directors of the Company or otherwise seek to
control or influence the management, Board of Directors, or policies of the
Company, or (E) any proposal, arrangement, or other statement that is
inconsistent with the terms of this Agreement, including this Section 7(a);

 

(ii)instigate, encourage, or assist any third party (including forming a “group”
with any such third party) to do, or enter into any discussions or agreements
with any third party with respect to, any of the actions set forth in Section
7(a);

 









Dr. Charles H. Sherwood

March 8, 2018

Page 6



 

(iii)take any action that would reasonably be expected to require the Company or
any of its affiliates to make a public announcement regarding any of the actions
set forth in Section 7(a); or

 

(iv)acquire (or propose or agree to acquire), of record or beneficially, by
purchase or otherwise, any loans, debt securities, equity securities, or assets
of the Company or any of its subsidiaries, or rights or options to acquire
interests in any of the Company’s loans, debt securities, equity securities, or
assets, except in accordance with the exercise or vesting of the Equity Grants,
provided that the foregoing restrictions in this Section 7(a)(iv) shall not
apply to any of your representatives effecting or recommending transactions in
securities: (A) in the ordinary course of its business as an investment advisor,
broker, dealer in securities, market maker, specialist, or block positioner; and
(B) not at the direction or request of you or any of your affiliates.

 

(b)The restrictions set forth in Section 7(a) above shall terminate and be of no
further force and effect if the Company enters into a definitive agreement with
respect to, or publicly announces that it plans to enter into, a transaction
involving all or a controlling portion of the Company’s equity securities or all
or substantially all of the Company’s assets (whether by merger, consolidation,
business combination, tender or exchange offer, recapitalization, restructuring,
sale, equity issuance, or otherwise).

 

8.Enforcement

 

(a)You and the Company hereby agree that the Superior Court of the Commonwealth
of Massachusetts and the United States District Court for the District of
Massachusetts shall have the exclusive jurisdiction to consider any matters
related to your employment with the Company or this Release Agreement, including
any Claim for violation of this Release Agreement. With respect to any such
court action, you (i) submit to the jurisdiction of such courts, (ii) consent to
service of process, and (iii) waive any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction or
venue.

 

(b)This Release Agreement shall be interpreted and enforced under the laws of
the Commonwealth of Massachusetts, without regard to conflict of law principles.
In the event of any dispute, this Release Agreement is intended by the parties
to be construed as a whole, to be interpreted in accordance with its fair
meaning, and not to be construed strictly for or against either you or the
Company or the “drafter” of all or any portion of this Release Agreement.

 

9.Successors and Assigns

 

You may not assign this Release Agreement. The Company may assign this Release
Agreement. The benefits of this Release Agreement shall inure to the successors
and assigns of the Company. In the event of your death during the Severance
Period, then, upon the Chief Executive Officer or the Chief Financial Officer of
the Company becoming aware of such event, the remaining severance payments
pursuant to Section 1 hereof shall be paid to your surviving spouse, or if no
surviving spouse, to your estate.

 

10.Severability

 

If one or more of the provisions contained in this Release Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable at law, such provision or provisions shall
be construed by the appropriate judicial body by limiting or reducing it or
them, so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear.

 









Dr. Charles H. Sherwood

March 8, 2018

Page 7



 

11.Entire Agreement

 

Except as otherwise expressly stated in this Release Agreement or in the
Consulting Agreement, (a) this Release Agreement and the Consulting Agreement
contain all the terms and conditions agreed upon by the parties hereto regarding
the subject matter of this Release Agreement and (b) any prior agreements,
promises, negotiations, or representations, either oral or written, relating to
the subject matter of this Release Agreement are of no force and effect. This
Release Agreement may not be changed, amended, modified, altered or rescinded
except upon the express written consent of both you and an authorized Company
officer. Any waiver of any provision of this Release Agreement shall not
constitute a waiver of any other provision of this Release Agreement unless
expressly so indicated otherwise.

 

12.Construction

 

(a)This Agreement may be executed in counterparts, each of which shall be deemed
an original but both of which together shall constitute one and the same
instrument. Counterparts may be delivered via electronic mail (including pdf or
any electronic signature complying with the U.S. federal ESIGN Act of 2000,
e.g., www.docusign.com) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

(b)For purposes of this Agreement:

 

(i)headings used in this Agreement are for convenience of reference only and
shall not, for any purpose, be deemed a part of this Agreement;

 

(ii)the words “include,” “includes” and “including” shall not be construed so as
to exclude any other thing not referred to or described; and

 

(iii)unless the context otherwise requires, (A) references to an agreement,
instrument or other document (including this Agreement) mean such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and (B) references to a
statute mean such statute as amended from time to time and include any successor
legislation thereto and any rules and regulations promulgated thereunder.

 

13.Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967

 

Since you are 40 years of age or older, you have been informed that you have or
might have specific rights and/or other Claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and you agree that:

 

(a)In consideration for the amount described in Section 1 of this Release
Agreement, you specifically waive such rights and/or other Claims under the ADEA
to the extent that such rights and/or Claims arose prior to or on the date this
Release Agreement was executed.

 









Dr. Charles H. Sherwood

March 8, 2018

Page 8



 

(b)You understand that rights and/or other Claims under the ADEA that may arise
after the date this Release Agreement is executed are not waived by you.

 

(c)You acknowledge that you have been advised of your right to consult with your
counsel of choice prior to executing this Release Agreement and you have not
been subject to any undue or improper influence interfering with the exercise of
your free will in deciding whether to consult with counsel.

 

(d)You have carefully read and fully understand all of the provisions of this
Release Agreement, you knowingly and voluntarily agree to all of the terms set
forth in this Release Agreement, and you acknowledge that in entering into this
Release Agreement, you are not relying on any representation, promise or
inducement made by the Company or its attorneys with the exception of those
promises contained in this document.

 

(e)When the Company presented you with this Release Agreement, you were informed
that you have at least 21 days to review this Release Agreement and consider its
terms before signing it.

 

(f)The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Release Agreement.

 

14.Time for Consideration; Effective Date

 

As set forth above, you have the opportunity to consider this Release Agreement
for 21 days before signing it. To accept this Release Agreement, you must return
a signed original or PDF copy of this Release Agreement so that it is received
by the Company’s Vice President of Human Resources at or before the expiration
of this 21-day period. If you sign this Release Agreement within fewer than 21
days of the date of its delivery to you, you must also sign the acknowledgement
page to the Release Agreement that such decision was entirely voluntary and that
you had the opportunity to consider this Release Agreement for the entire 21-day
period. For the period of seven days from the date when this Release Agreement
becomes fully executed, you have the right to revoke this Release Agreement by
written notice to the Company’s Vice President of Human Resources. For such a
revocation to be effective, it must be delivered so that it is received by the
Company’s Vice President of Human Resources at or before the expiration of the
seven-day revocation period. This Release Agreement shall not become effective
or enforceable during the revocation period, but rather shall become effective
on the first business day following the expiration of the revocation period.

 

*           *           *

 

Please indicate your agreement to the terms of this Release Agreement by signing
and returning to the Company’s Vice President of Human Resources your executed
copy of this Release Agreement within the time period set forth above.

 

Very truly yours,

 



Anika Therapeutics, Inc.         By:  /s/ Joseph G. Darling     President      
           



 









Dr. Charles H. Sherwood

March 8, 2018

Page 9



 

I, CHARLES H. SHERWOOD, REPRESENT THAT I HAVE READ THE FOREGOING RELEASE
AGREEMENT, THAT I FULLY UNDERSTAND THE TERMS AND CONDITIONS OF SUCH RELEASE
AGREEMENT AND THAT I AM VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS
RELEASE AGREEMENT, I DO NOT RELY ON ANY REPRESENTATION, PROMISE OR INDUCEMENT
MADE BY THE RELEASEES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THE
CONSULTING AGREEMENT AND THIS RELEASE AGREEMENT.

 

ACCEPTED:

 



      /s/ Charles H. Sherwood     March 8, 2018 Charles H. Sherwood, Ph.D.      
     

 





 

 

 

 







 

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

 

I, Charles H. Sherwood, acknowledge that I was informed and understand that I
have 21 days within which to consider the attached Release Agreement and, having
been advised of my right to consult with an attorney regarding such Release
Agreement and have considered carefully every provision of the Release
Agreement, and that after having engaged in those actions, I prefer to and have
requested that I enter into the Release Agreement prior to the expiration of the
21-day period.



 

      /s/ Charles H. Sherwood     March 8, 2018 Charles H. Sherwood, Ph.D.      
     



 

 

 

 

 

 

 

 

 

 



 





